--------------------------------------------------------------------------------

Exhibit 10.4

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR ANY STATE SECURITIES LAW, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED,
PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF OR EXERCISED UNLESS (i) A
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS SHALL HAVE BECOME EFFECTIVE WITH REGARD THERETO, OR (ii) AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS IS
AVAILABLE IN CONNECTION WITH SUCH OFFER, SALE OR TRANSFER.

AN INVESTMENT IN THESE SECURITIES INVOLVES A HIGH DEGREE OF RISK. HOLDERS MUST
RELY ON THEIR OWN ANALYSIS OF THE INVESTMENT AND ASSESSMENT OF THE RISKS
INVOLVED.

Warrant to Purchase   3,333,333 shares Warrant Number ______

Series B Warrant to Purchase Common Stock
of
ICP Solar Technologies, Inc.

          THIS CERTIFIES that BRIDGEPOINTE MASTER FUND LTD., a Cayman Islands
Exempted Company or any subsequent holder hereof (“Holder”) has the right to
purchase from ICP Solar Technologies, Inc., a Nevada corporation (the
“Company”), up to Three Million Three Hundred Thirty Three Thousand Three
Hundred Thirty-Three (3,333,333) fully paid and nonassessable shares, of the
Company's common stock, $0.00001 par value per share (“Common Stock”), subject
to adjustment as provided herein, at a price equal to the Exercise Price as
defined in Section 3 below, at any time during the Term (as defined below).

          Holder agrees with the Company that this Warrant to Purchase Common
Stock of the Company (this “Warrant” or this “Agreement”) is issued and all
rights hereunder shall be held subject to all of the conditions, limitations and
provisions set forth herein.

          1.      Date of Issuance and Term.

          This Warrant shall be deemed to be issued on June 13, 2008 (“Date of
Issuance”). The term of this Warrant begins on the Date of Issuance and ends at
5:00 p.m., New York City time, on the date that is six (6) years after the Date
of Issuance (the “Term”). This Warrant was issued in conjunction with the
issuance of Debentures of the Company (“the “Debentures”) to the Holder pursuant
to the terms of the Securities Purchase Agreement (“Securities Purchase
Agreement”), and the Registration Rights Agreement (“Registration Rights
Agreement”) by and between the Company and Holder dated on or about June 13,
2008.

1

--------------------------------------------------------------------------------

          Notwithstanding anything to the contrary herein, the applicable
portion of this Warrant shall not be exercisable during any time that, and only
to the extent that, the number of shares of Common Stock to be issued to Holder
upon such Exercise (as defined in Section 2(a)), when added to the number of
shares of Common Stock, if any, that the Holder otherwise beneficially owns
(outside of this Warrant, and not including any other warrants or securities of
Holder’s having a provision substantially similar to this paragraph) at the time
of such Exercise, would exceed 4.99% (the “Maximum Percentage”) of the number of
shares of Common Stock outstanding immediately after giving effect to the
issuance of shares of Common Stock issuable upon Exercise of this Warrant held
by the Holder, as determined in accordance with Section 13(d) of the Securities
Exchange Act of 1934 (the “Beneficial Ownership Limitation”). The Beneficial
Ownership Limitation shall be conclusively satisfied if the applicable Notice of
Exercise includes a signed representation by the Holder that the issuance of the
shares in such Notice of Exercise will not violate the Limitation, and the
Company shall not be entitled to require additional documentation of such
satisfaction.

          Notwithstanding the above, in the event that the Company receives any
purchase, tender or exchange offer or any offer to enter into a merger with
another entity whereby the Company shall not be the surviving entity (an
“Offer”), then the Maximum Percentage shall be increased (but not decreased) to
9.99%, and “4.99%” shall be automatically revised immediately after such offer
to read “9.99%” each place it occurs in this Section 1. The Beneficial Ownership
Limitation provisions of this Section 1 may be waived by such Holder, at the
election of such Holder, upon not less than 61 days’ prior notice to the
Company, to change the Beneficial Ownership Limitation to any amount not in
excess of 9.99% of the number of shares of the Common Stock outstanding
immediately after giving effect to the issuance of shares of Common Stock upon
Exercise of this Warrant held by the Holder and the Beneficial Ownership
Limitation shall continue to apply. Upon such a change by a Holder of the
Beneficial Ownership Limitation from such 4.99% limitation to such 9.99%
limitation, the Beneficial Ownership Limitation may not be further waived by
such Holder, provided that, if an Event of Default occurs, thereafter the
Beneficial Ownership Limitation provisions of this Section 1 may be waived by
such Holder, at the election of such Holder, upon not less than 61 days’ prior
notice to the Company, to change the Maximum Percentage to any other percentage
(and not limited to 9.99%) of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock upon Exercise of the Warrants held by the Holder and the provisions of
this Section 1 shall continue to apply. The limitations on Exercise set forth in
this subsection are referred to as the “Beneficial Ownership Limitations.” The
provisions of this paragraph shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this Section 1 to correct
this paragraph (or any portion hereof) which may be defective or inconsistent
with the intended Beneficial Ownership Limitation herein contained or to make
changes or supplements necessary or desirable to properly give effect to such
limitation.

          Notwithstanding the above, Holder shall retain the option to either
Exercise or not Exercise its option(s) to acquire Common Stock pursuant to the
terms hereof after an Offer, and, in the event of a cash Exercise following a
tender offer, the Exercise Price per share that would otherwise be due shall
instead be offset against the tender price per share to be received by the
Holder, provided, however, that in the event a tender offer is not

2

--------------------------------------------------------------------------------

completed, Holder, at its option may either (i) complete any Exercise that was
initiated after the Offer by promptly paying to the Company the Exercise Price
that would have been due at the time the Warrant was Exercised, or (ii) cancel
such Exercise by providing written notice to the Company, in which case such
Exercise shall be deemed void ad initio.

          Maximum Exercise of Rights. In the event the Holder notifies the
Company that the Exercise of the rights described herein would result in the
issuance of an amount of Common Stock of the Company that would exceed the
maximum amount that may be issued to a Holder calculated in the manner described
above, then the issuance of such additional shares of Common Stock of the
Company to such Holder will be deferred in whole or in part until such time as
such Holder is able to beneficially own such Common Stock without exceeding the
maximum amount calculated in the manner described herein. The determination of
when such Common Stock may be issued shall be made by each Holder as to only
such Holder.

          2.      Exercise.

          (a)      Manner of Exercise. During the Term, this Warrant may be
Exercised as to all or any lesser number of full shares of Common Stock covered
hereby (the “Warrant Shares” or the “Shares”) upon surrender of this Warrant,
with the Notice of Exercise Form attached hereto as Exhibit A (the “Notice of
Exercise”) duly completed and executed, together with the full Exercise Price
(as defined below, which may be satisfied by either a Cash Exercise or a
Cashless Exercise, as each is defined below) for each share of Common Stock as
to which this Warrant is Exercised, at the office of the Company, Attn: Sass
Peress, President, CEO & Chairman; ICP Solar Technologies, Inc., 7075 Place
Robert-Joncas, Unit 131, Montreal H4M272, Phone: 514-270-5770, Fax: (514)
270-3677 or at such other location as the Company may then be located or such
other office or agency as the Company may designate in writing, by overnight
mail, by facsimile (such surrender and payment of the Exercise Price hereinafter
called the “Exercise” of this Warrant). In the case of a Cashless Exercise, the
Exercise Price is deemed to have been delivered upon the Holder’s deliver of a
Notice of Exercise to the Company.

          (b)      Date of Exercise. The “Date of Exercise” of the Warrant shall
be defined as the date that a copy of the Notice of Exercise Form attached
hereto as Exhibit A, completed and executed, is sent by facsimile to the Company
or its transfer agent (“Transfer Agent”) (including but not limited to a scanned
“PDF” file which is delivered as an attachment to an e-mail to the Company),
provided that the original Warrant (if delivery of the original Warrant is
required pursuant to Section 2(l) hereof) and Notice of Exercise Form are
received by the Company and the Exercise Price is satisfied, each as soon as
practicable thereafter. Alternatively, the Date of Exercise shall be defined as
the date the original Notice of Exercise Form is received by the Company, if
Holder has not sent advance notice by facsimile. Upon delivery of the Notice of
Exercise Form to the Company by facsimile or otherwise, the Holder shall be
deemed for all corporate purposes to have become the holder of record of the
Warrant Shares with respect to which this Warrant has been exercised,
irrespective of the date such Warrant Shares are credited to the Holder's DTC
account or the date of delivery of the certificates evidencing such Warrant
Shares as the case may be. The Company shall deliver any objection to any Notice
of Exercise within 1 Business Day of receipt of such notice. In the event of any
dispute or

3

--------------------------------------------------------------------------------

discrepancy, the records of the Holder shall be controlling and determinative in
the absence of manifest error.

          (c)      Delivery of Common Stock Upon Exercise. Within 3 Trading Days
from the delivery to the Company of the Notice of Exercise, surrender of this
Warrant (if required) and payment of the aggregate Exercise Price (which, in the
case of a Cashless Exercise, shall be deemed to have been paid upon the
submission by the Holder of a Notice of Exercise)(the “Warrant Shares Delivery
Deadline”), the Company shall issue and deliver (or cause its transfer agent so
to issue and deliver) in accordance with the terms hereof to or upon the order
of the Holder that number of shares of Common Stock (“Exercise Shares”) for the
portion of this Warrant converted as shall be determined in accordance herewith.
Upon the Exercise of this Warrant or any part thereof, the Company shall, at its
own cost and expense, take all necessary action, including obtaining and
delivering, an opinion of counsel to assure that the Company's transfer agent
shall issue stock certificates in the name of Holder (or its nominee) or such
other persons as designated by Holder and in such denominations to be specified
at Exercise representing the number of shares of Common Stock issuable upon such
Exercise. The Company warrants that no instructions other than these
instructions have been or will be given to the transfer agent of the Company's
Common Stock and that, unless waived by the Holder, the Exercise Shares will be
free-trading, and freely transferable, and will not contain a legend restricting
the resale or transferability of the Exercise Shares if the Unrestricted
Conditions (as defined below) are met. If the Company fails for any reason to
deliver to the Holder certificates evidencing the Warrant Shares subject to a
Notice of Exercise by the Warrant Shares Delivery Deadline (a “Warrant Shares
Delivery Failure”), the Company shall pay to the Holder, in cash, as liquidated
damages and not as a penalty, for each $1,000 of Warrant Shares subject to such
exercise (based on the VWAP (as defined below) of the Common Stock on the date
of the applicable Notice of Exercise), $10 per Trading Day (increasing to $20
per Trading Day on the fifth Trading Day after such liquidated damages begin to
accrue) for each Trading Day after such Warrant Shares Delivery Deadline until
such certificates are delivered (“Warrant Shares Delivery Failure Payments”).

          (d)      Payment of Accrued Warrant Shares Delivery Failure Payments.
The Company shall pay any payments incurred under this Section in cash or cash
equivalent upon demand or, if not demanded sooner, on or before the fifth (5th)
day of each month following a month in which they accrue. Warrant Shares
Delivery Failure Payments are in addition to any Shares that the Holder is
entitled to receive upon Exercise of this Warrant. Nothing herein shall limit
the Holder's right to pursue actual damages (to the extent in excess of the
Warrant Shares Delivery Failure Payments) for the Company's Warrant Shares
Delivery Failure, and the Holder shall have the right to pursue all remedies
available at law or in equity (including a decree of specific performance and/or
injunctive relief).

          (e)      Maximum Interest Rate. Nothing contained herein or in any
document referred to herein or delivered in connection herewith shall be deemed
to establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law. In the event that the rate of
interest or dividends required to be paid or other charges hereunder exceed the
maximum permitted by such law, any payments in excess of such maximum shall be
credited against amounts owed by the Company to the Holder and thus refunded to
the Company.

4

--------------------------------------------------------------------------------

          (f)      Revocation of Exercise Upon Delivery Failure. In addition to
any other remedies which may be available to the Holder, in the event that the
Company fails for any reason to effect delivery of the Exercise Shares by the
Warrant Shares Delivery Deadline, the Holder will be entitled to revoke all or
part of the relevant Notice of Exercise by delivery of a notice to such effect
to the Company whereupon the Company and the Holder shall each be restored to
their respective positions immediately prior to the delivery of such notice,
except that the liquidated damages described above shall be payable through the
date notice of revocation or rescission is given to the Company.

          (g)      Legends.

                    (i)      Restrictive Legend. The Holder understands that the
Warrant and, until such time as Exercise Shares have been registered under the
1933 Act as contemplated by the Registration Rights Agreement or otherwise may
be sold pursuant to Rule 144 or Rule 144(k) under the 1933 Act without any
restriction as to the number of securities as of a particular date that can then
be immediately sold, the Exercise Shares may bear a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of the certificates for such securities):

> >      “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
> > REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
> > SECURITIES LAWS. THE SECURITIES MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN
> > THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER
> > SAID ACT, OR AN OPINION OF COUNSEL, IN FORM, SUBSTANCE AND SCOPE REASONABLY
> > SATISFACTORY TO COUNSEL TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED
> > UNDER SAID ACT OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.”

                    (ii)      Removal of Restrictive Legends. Certificates
evidencing the Exercise Shares shall not contain any legend restricting the
transfer thereof (including the legend set forth above in subsection 2(g)(i)):
(i) while a registration statement (including the Registration Statement, as
defined in the Registration Rights Agreement) covering the resale of such
security is effective under the Securities Act, or (ii) following any sale of
such Exercise Shares pursuant to Rule 144, or (iii) if such Exercise Shares are
eligible for sale under Rule 144(k), or (iv) if such legend is not required
under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission)
(collectively, the “Unrestricted Conditions”). The Company shall cause its
counsel to issue a legal opinion to the Company’s transfer agent promptly after
the Effective Date (as defined below) of the Registration Statement if required
by the Company’s transfer agent to effect the issuance of Exercise Shares
without a restrictive legend or removal of the legend hereunder. If the
Unrestricted Conditions are met at the time of issuance or resale of Exercise
Shares, then such Exercise Shares shall be issued free of all legends. The
Company agrees that following the Effective Date or at such time as the
Unrestricted Conditions are met or such legend is otherwise no longer required
under

5

--------------------------------------------------------------------------------

this Section 2(g), it will, no later than three (3) Trading Days following the
delivery (the “Unlegended Shares Delivery Deadline”) by the Holder to the
Company or the Company’s transfer agent of a certificate representing Exercise
Shares, as applicable, issued with a restrictive legend (such third Trading Day,
the “Legend Removal Date”), deliver, or cause the Transfer Agent to deliver at
the Company’s expense, to such Holder a certificate (or electronic transfer)
representing such shares that is free from all restrictive and other legends.
For purposes hereof, “Effective Date” shall mean the date that the Registration
Statement that the Company is required to file pursuant to the Registration
Rights Agreement has been declared effective by the Securities and Exchange
Commission (the “Commission”).

                    (iii)      Sale of Unlegended Shares. Holder agrees that the
removal of the restrictive legend from certificates representing Securities as
set forth in this Section 2(g)(i) above is predicated upon the Company’s
reliance that the Holder will sell any Exercise Shares pursuant to either the
registration requirements of the Securities Act, including any applicable
prospectus delivery requirements, or an exemption therefrom, and that if
Securities are sold pursuant to a Registration Statement, they will be sold in
compliance with the plan of distribution set forth therein.

          (h)      Cancellation of Warrant. This Warrant shall be canceled upon
the full Exercise of this Warrant, and, as soon as practical after the Date of
Exercise, Holder shall be entitled to receive Common Stock for the number of
shares purchased upon such Exercise of this Warrant, and if this Warrant is not
Exercised in full, Holder shall be entitled to receive a new Warrant (containing
terms identical to this Warrant) representing any unexercised portion of this
Warrant in addition to such Common Stock.

          (i)      Holder of Record. Each person in whose name any Warrant for
shares of Common Stock is issued shall, for all purposes, be deemed to be the
Holder of record of such shares on the Date of Exercise of this Warrant,
irrespective of the date of delivery of the Common Stock purchased upon the
Exercise of this Warrant. Nothing in this Warrant shall be construed as
conferring upon Holder any rights as a stockholder of the Company.

          (j)      Delivery of Electronic Shares. In lieu of delivering physical
certificates representing the unlegended shares of Common Stock issuable upon
Exercise (the “Unlegended Shares”), provided the Company’s transfer agent is
participating in the Depository Trust Company (“DTC”) Fast Automated Securities
Transfer (“FAST”) program, upon written request of the Holder, so long as the
certificates therefor do not bear a legend, are not required to bear a legend,
and the Holder is not obligated to return such certificate for the placement of
a legend thereon, the Company shall cause its transfer agent to electronically
transmit the Unlegended Shares to the Holder by crediting the account of the
Holder's prime broker with DTC identified in the written request through its
Deposit Withdrawal Agent Commission (“DWAC”) system. Otherwise, delivery of the
Common Stock shall be by physical delivery to the address specified by the
Holder in the Notice of Exercise. The time periods for delivery and liquidated
damages described herein shall apply to the electronic transmittals described
herein, or to physical delivery, whichever is applicable.

6

--------------------------------------------------------------------------------

          (k)      Buy-In. In addition to any other rights available to the
Holder, if the Company fails to cause its transfer agent to transmit to the
Holder a certificate or certificates representing the Exercise Shares pursuant
to an Exercise on or before the Warrant Shares Delivery Deadline, and if after
such date the Holder is required by its broker to purchase (in an open market
transaction or otherwise) or the Holder’s brokerage firm otherwise purchases
shares of Common Stock to deliver in satisfaction of a sale by the Holder of the
Exercise Shares which the Holder anticipated receiving upon such Exercise (a
“Buy-In”), then the Company shall (1) pay in cash to the Holder the amount by
which (x) the Holder’s total purchase price (including brokerage commissions, if
any) for the shares of Common Stock so purchased exceeds (y) the amount obtained
by multiplying (A) the number of Exercise Shares that the Company was required
to deliver to the Holder in connection with the Exercise at issue times (B) the
price at which the sell order giving rise to such purchase obligation was
executed, and (2) at the option of the Holder, either reinstate the portion of
the Warrant and equivalent number of Exercise Shares for which such Exercise was
not honored or deliver to the Holder the number of shares of Common Stock that
would have been issued had the Company timely complied with its Exercise and
delivery obligations hereunder. For example, if the Holder purchases Common
Stock having a total purchase price of $11,000 to cover a Buy-In with respect to
an attempted Exercise of shares of Common Stock with an aggregate sale price
giving rise to such purchase obligation of $10,000, under clause (1) of the
immediately preceding sentence the Company shall be required to pay the Holder
$1,000. The Holder shall provide the Company written notice indicating the
amounts payable to the Holder in respect of the Buy-In, together with applicable
confirmations and other evidence reasonably requested by the Company. Nothing
herein shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing shares of Common Stock upon
Exercise of the Warrant as required pursuant to the terms hereof.

          (l)      Surrender of Warrant Upon Exercise; Book-Entry.
Notwithstanding anything to the contrary set forth herein, upon Exercise of this
Warrant in accordance with the terms hereof, the Holder shall not be required to
physically surrender the original Warrant Certificate to the Company unless all
of this Warrant is Exercised, in which case such Holder shall deliver the
original Warrant being Exercised to the Company promptly following the Date of
Exercise at issue. Partial exercises of this Warrant resulting in purchases of a
portion of the total number of Warrant Shares available hereunder shall have the
effect of lowering the outstanding number of Warrant Shares purchasable
hereunder in an amount equal to the applicable number of Warrant Shares
purchased. The Holder and the Company shall maintain records showing the amount
of this Warrant that is so Exercised and the dates of such Exercises or shall
use such other method, reasonably satisfactory to the Holder and the Company, so
as not to require physical surrender of this original Warrant upon each such
Exercise. In the event of any dispute or discrepancy, such records of the Holder
shall be controlling and determinative in the absence of manifest error. The
Holder and any assignee, by acceptance of this Warrant, acknowledge and agree
that, by reason of the provisions of this paragraph, following the purchase of a
portion of the Warrant Shares hereunder, the number of Warrant Shares available
for purchase hereunder at any given time may be less than the amount stated on
the face hereof.

7

--------------------------------------------------------------------------------

          3.      Payment of Warrant Exercise Price.

          The Exercise Price (“Exercise Price”) shall initially equal $1.00 per
share (the “Initial Exercise Price”), subject to adjustment pursuant to the
terms hereof, including but not limited to Section 5 below.

          Payment of the Exercise Price may be made by either of the following,
or a combination thereof, at the election of Holder:

                              (i)      Cash Exercise: The Holder may exercise
this Warrant in cash, bank or cashiers check or wire transfer (a “Cash
Exercise”); or

                              (ii)      Cashless Exercise: The Holder, at its
option, may exercise this Warrant in one or more cashless exercise transactions
anytime that there is not a current and effective Registration Statement (as
defined in the Registration Rights Agreement) then in effect covering the resale
of the Warrant Shares issuable upon such exercise. In order to effect a Cashless
Exercise, the Holder shall surrender of this Warrant at the principal office of
the Company together with notice of cashless election, in which event the
Company shall issue Holder a number of shares of Common Stock computed using the
following formula (a “Cashless Exercise”):

X = Y (A-B)/A

where: X = the number of shares of Common Stock to be issued to Holder.

Y = the number of shares of Common Stock for which this Warrant is being
Exercised.

A = the Market Price of one (1) share of Common Stock (for purposes of this
Section 3(ii), where “Market Price,” as of any date, means the Volume Weighted
Average Price (as defined herein) of the Company’s Common Stock during the five
(5) consecutive trading day period immediately preceding the date of Exercise,
or other applicable date.

          B = the Exercise Price.

          As used herein, the “Volume Weighted Average Price” or “VWAP” for any
security as of any date means the volume weighted average sale price on the Over
the Counter Electronic Bulletin Board (the “OTC-BB”) as reported by, or based
upon data reported by, Bloomberg L.P. or an equivalent, reliable reporting
service mutually acceptable to and hereafter designated by holders of a majority
in interest of the Warrants and the Company (“Bloomberg”) or, if the OTC-BB is
not the principal trading market for such security, the volume weighted average
sale price of such security on the principal securities exchange or trading
market where such security is listed or traded as reported by Bloomberg, or, if
no volume weighted average sale price is reported for such security, then the
last closing trade price of such security as reported by Bloomberg, or, if no
last closing trade price is

8

--------------------------------------------------------------------------------

reported for such security by Bloomberg, the average of the bid prices of any
market makers for such security that are listed in the “pink sheets” by the
National Quotation Bureau, Inc. If the Volume Weighted Average Price cannot be
calculated for such security on such date in the manner provided above, the
volume weighted average price shall be the fair market value as mutually
determined by the Company and the holders of a majority in interest of the
Warrants being Exercised for which the calculation of the volume weighted
average price is required in order to determine the Exercise Price of such
Warrants. “Trading Day” shall mean any day on which the Common Sock is traded
for any period on the OTC-BB, or on the principal securities exchange or other
securities market on which the Common Stock is then being traded.

          For purposes of Rule 144 and sub-section (d)(3)(ii) thereof, it is
intended, understood and acknowledged that the Common Stock issuable upon
Exercise of this Warrant in a cashless Exercise transaction shall be deemed to
have been acquired at the time this Warrant was issued. Moreover, it is
intended, understood and acknowledged that the holding period for the Common
Stock issuable upon Exercise of this Warrant in a cashless Exercise transaction
shall be deemed to have commenced on the date this Warrant was issued.

          4.      Transfer and Registration.

                    (a)      Transfer Rights. Subject to the provisions of
Section 8 of this Warrant, this Warrant may be transferred on the books of the
Company, in whole or in part, in person or by attorney, upon surrender of this
Warrant properly completed and endorsed. This Warrant shall be canceled upon
such surrender and, as soon as practicable thereafter, the person to whom such
transfer is made shall be entitled to receive a new Warrant or Warrants as to
the portion of this Warrant transferred, and Holder shall be entitled to receive
a new Warrant as to the portion hereof retained.

                    (b)      Registrable Securities. The Common Stock issuable
upon the Exercise of this Warrant has registration rights pursuant to that
certain Registration Rights Agreements between the Company and the Holder dated
even herewith.

          5.      Anti-Dilution Adjustments; Additional Adjustments; Purchase
Rights.

                    (a)      [Omitted].

                    (b)      Recapitalization or Reclassification. If the
Company shall at any time effect a recapitalization, reclassification or other
similar transaction of such character that the shares of Common Stock shall be
changed into or become exchangeable for a larger or smaller number of shares,
then upon the effective date thereof, the number of shares of Common Stock which
Holder shall be entitled to purchase upon Exercise of this Warrant shall be
increased or decreased, as the case may be, in direct proportion to the increase
or decrease in the number of shares of Common Stock by reason of such
recapitalization, reclassification or similar transaction, and the Exercise
Price shall be, in the case of an increase in the number of shares,
proportionally decreased and, in the case of decrease in the number of shares,
proportionally increased. The Company shall give Holder the same

9

--------------------------------------------------------------------------------

notice it provides to holders of Common Stock of any transaction described in
this Section 5(b).

                     (c)      Exercise Price Adjusted. As used in this Warrant,
the term “Exercise Price” shall mean the purchase price per share specified in
Section 3 of this Warrant, until the occurrence of an event stated in this
Section 5 or otherwise set forth in this Warrant, and thereafter shall mean said
price as adjusted from time to time in accordance with the provisions of said
subsection. No such adjustment under this Section 5 shall be made unless such
adjustment would change the Exercise Price at the time by $.01 or more;
provided, however, that all adjustments not so made shall be deferred and made
when the aggregate thereof would change the Exercise Price at the time by $.01
or more. No adjustment made pursuant to any provision of this Section 5 shall
have the net effect of increasing the Exercise Price in relation to the split
adjusted and distribution adjusted price of the Common Stock.

                    (d)      Adjustments: Additional Shares, Securities or
Assets. In the event that at any time, as a result of an adjustment made
pursuant to this Section 5 or otherwise, Holder shall, upon Exercise of this
Warrant, become entitled to receive shares and/or other securities or assets
(other than Common Stock) then, wherever appropriate, all references herein to
shares of Common Stock shall be deemed to refer to and include such shares
and/or other securities or assets; and thereafter the number of such shares
and/or other securities or assets shall be subject to adjustment from time to
time in a manner and upon terms as nearly equivalent as practicable to the
provisions of this Section 5.

                    (e)      Adjustment Upon Issuance of Shares of Common Stock
or Common Stock Equivalents. If the Company issues or sells, or in accordance
with this Section 5(e) is deemed to have issued or sold, any shares of Common
Stock (including the issuance or sale of shares of Common Stock owned or held by
or for the account of the Company, but excluding shares of Common Stock deemed
to have been issued by the Company in connection with an Exempt Issuance (as
defined in the Securities Purchase Agreement) for a consideration per share (the
"New Issuance Price") less than a price (the "Applicable Price") equal to the
Exercise Price in effect immediately prior to such issue or sale or deemed
issuance or sale (the foregoing a "Dilutive Issuance"), then immediately after
such Dilutive Issuance, the Exercise Price then in effect shall be reduced to an
amount equal to the New Issuance Price. Upon each such adjustment of the
Exercise Price hereunder, the number of Warrant Shares shall be adjusted in
accordance with Section 5(k) below. The adjustments required by this paragraph
and by Sections 5(e)(i)-(iv) below are referred to in the singular, as a
“Subsequent Issuance Adjustment,“ and collectively as “Subsequent Issuance
Adjustments.” For purposes of determining the adjusted Exercise Price under this
Section 5(e), the following shall be applicable:

                              (i)      Issuance of Options. If the Company in
any manner grants any Options and the lowest price per share for which one share
of Common Stock is issuable upon the exercise of any such Option or upon
conversion, exercise or exchange of any Convertible Securities issuable upon
exercise of any such Option is less than the Applicable Price, then such share
of Common Stock shall be deemed to be outstanding and to have been issued and
sold by the Company at the time of the granting or sale of such Option for such
price per share. For purposes of this Section 5(e)(i), the "lowest price per

10

--------------------------------------------------------------------------------

share for which one share of Common Stock is issuable upon exercise of such
Options or upon conversion, exercise or exchange of such Convertible Securities"
shall be equal to the sum of the lowest amounts of consideration (if any)
received or receivable by the Company with respect to any one share of Common
Stock upon the granting or sale of the Option, upon exercise of the Option and
upon conversion, exercise or exchange of any Convertible Security issuable upon
exercise of such Option.

                              (ii)      Issuance of Convertible Securities. If
the Company in any manner issues or sells any Convertible Securities and the
lowest price per share for which one share of Common Stock is issuable upon the
conversion, exercise or exchange thereof is less than the Applicable Price, then
such share of Common Stock shall be deemed to be outstanding and to have been
issued and sold by the Company at the time of the issuance or sale of such
Convertible Securities for such price per share. For the purposes of this
Section 5(e)(ii), the "lowest price per share for which one share of Common
Stock is issuable upon the conversion, exercise or exchange" shall be equal to
the sum of the lowest amounts of consideration (if any) received or receivable
by the Company with respect to one share of Common Stock upon the issuance or
sale of the Convertible Security and upon conversion, exercise or exchange of
such Convertible Security. In the case of a Convertible Security which is
accompanied Options (collectively, a “Unit”), the "lowest price per share for
which one share of Common Stock is issuable upon the conversion, exercise or
exchange of such Convertible Security” shall equal (i) the consideration deemed
received in exchange for the Convertible Security, as determined in accordance
with subsection 5(e)(iv) below, divided by (ii) the total number of shares into
which such Convertible Security is convertible or exchangeable (without regard
to any contractual limitation on the timing or amount of conversions).

                              (iii)      Change in Option Price or Rate of
Conversion. If the purchase price provided for in any Options, the additional
consideration, if any, payable upon the issue, conversion, exercise or exchange
of any Convertible Securities, or the rate at which any Convertible Securities
are convertible into or exercisable or exchangeable for shares of Common Stock
increases or decreases at any time, the Exercise Price and the number of Warrant
Shares in effect at the time of such increase or decrease shall be adjusted to
the Exercise Price and the number of Warrant Shares which would have been in
effect at such time had such Options or Convertible Securities provided for such
increased or decreased purchase price, additional consideration or increased or
decreased conversion rate, as the case may be, at the time initially granted,
issued or sold. For purposes of this Section 5(e)(iii), if the terms of any
Option or Convertible Security that was outstanding as of the date of issuance
of this Note are increased or decreased in the manner described in the
immediately preceding sentence, then such Option or Convertible Security and the
shares of Common Stock deemed issuable upon exercise, conversion or exchange
thereof shall be deemed to have been issued as of the date of such increase or
decrease. No adjustment pursuant to this Section 5(e)(iii) shall be made if such
adjustment would result in an increase of the Exercise Price then in effect or a
decrease in the number of Warrant Shares.

                              (iv)      Calculation of Consideration Received.
In case any Option is issued in connection with the issue or sale of other
securities of the Company, together comprising one integrated transaction, the
Options will be deemed to have been issued for

11

--------------------------------------------------------------------------------

their Black Scholes value, and the other securities issued or sold in such
integrated transaction will be deemed to have been issued or sold for the
balance of the consideration received by the Company. If any shares of Common
Stock, Options or Convertible Securities are issued or sold or deemed to have
been issued or sold for cash, the consideration received therefor will be deemed
to be the net amount received by the Company therefor. If any shares of Common
Stock, Options or Convertible Securities are issued or sold for a consideration
other than cash, the amount of such consideration received by the Company will
be the fair value of such consideration, except where such consideration
consists of securities, in which case the amount of consideration received by
the Company will be the Weighted Average Price of such security on the date of
receipt. If any shares of Common Stock, Options or Convertible Securities are
issued to the owners of the non-surviving entity in connection with any merger
in which the Company is the surviving entity, the amount of consideration
therefor will be deemed to be the fair value of such portion of the net assets
and business of the non-surviving entity as is attributable to such shares of
Common Stock, Options or Convertible Securities, as the case may be. The fair
value of any consideration other than cash or securities will be determined
jointly by the Company and the Required Warrant Holders. If such parties are
unable to reach agreement within ten (10) days after the occurrence of an event
requiring valuation (the "Valuation Event"), the fair value of such
consideration will be determined within five (5) Business Days after the tenth
day following the Valuation Event by an independent, reputable appraiser jointly
selected by the Company and the Required Warrant Holders. The determination of
such appraiser shall be final and binding upon all parties absent manifest error
and the fees and expenses of such appraiser shall be borne by the Company.

                         (v)      Record Date. If the Company takes a record of
the holders of shares of Common Stock for the purpose of entitling them (i) to
receive a dividend or other distribution payable in shares of Common Stock,
Options or in Convertible Securities or (ii) to subscribe for or purchase shares
of Common Stock, Options or Convertible Securities, then such record date will
be deemed to be the date of the issue or sale of the shares of Common Stock
deemed to have been issued or sold upon the declaration of such dividend or the
making of such other distribution or the date of the granting of such right of
subscription or purchase, as the case may be.

12

--------------------------------------------------------------------------------

          For purposes hereof:

          “Common Stock Equivalents,” “Exempt Issuance” and “Variable Equity
Securities” shall each have the meanings ascribed to them in the Securities
Purchase Agreement.

          “Convertible Securities” means any stock or securities (other than
Options) directly or indirectly convertible into or exercisable or exchangeable
for Common Stock.

          “Options” means any rights, warrants or options to subscribe for or
purchase Common Stock or Convertible Securities.

                    (f)      Subsequent Rights Offerings. If the Company, at
anytime prior to the date that all of the Warrants have been Exercised, redeemed
or otherwise satisfied in accordance with their terms, shall issue rights,
options or warrants to all holders of Common Stock (and not to Holders)
entitling them to subscribe for or purchase shares of Common Stock at a price
per share (the “Base Rights Offering Price”) that is lower than the Exercise
Price then in effect, then the Exercise Price then in effect shall be reduced
(but not increased) to the Base Rights Offering Price (a “Subsequent Rights
Offering Adjustment”). Such adjustment shall be made whenever such rights or
warrants are issued, and shall become effective immediately after the record
date for the determination of stockholders entitled to receive such rights,
options or warrants. No adjustment shall be made hereunder if such adjustment
would result in an increase of the Exercise Price then in effect.

                    (g)      Milestone Adjustments. If the Company shall have
failed (each a “Milestone Failure”) to meet or exceed any of the milestone goals
(“Milestone Goals”) that are set forth on Schedule 5(g) annexed hereto for any
one or more of the following periods (each a “Milestone Period”): (i) the six
(6) month period ending October 31, 2008 or (ii) the twelve (12) month period
ending April 30, 2009 (each a “Milestone Date”), as reported in the Company’s
Form 10-QSB (or Form 10-KSB, if applicable) for such fiscal period, then the
Exercise Price shall be reduced (but not increased) (each, a “Milestone
Adjustment”) to equal the lesser of (a) the Exercise Price then in effect, (b)
the Market Price as determined on the applicable Milestone Date, or (c) the
Market Price as determined on the date (each, a “Milestone Adjustment Date”)
that is five (5) Trading Days after the date that Company files its next Form
10-QSB (or Form 10-KSB, if applicable) with the Commission following the end of
the applicable Milestone Period (the “Milestone Adjustment Price”).

          Each such adjustment shall be effective as of the first day following
each Milestone Date (by way of example, if the Milestone Goal is not met for the
Milestone Period ending October 31, 2008, the reduction is effective immediately
on November 1, 2008). As to any Exercises by the Holder that occurred following
the end of a Milestone Period but prior to the date the Company’s periodic
report was filed (“Interim Period”), the Company shall retroactively send the
Holder additional Warrant Shares (“Interim Warrant Shares”) within 3 Trading
Days of the date of the applicable filing if an adjustment is required hereunder
(provided that to the extent any such shares would cause the Beneficial
Ownership Limitation to be exceeded, such excess shares shall not be issued and
delivered until such time as such shares may be so issued without exceeding the

13

--------------------------------------------------------------------------------

Beneficial Ownership Limitation). The number of additional Warrant Shares issued
shall be equal to the number of Warrant Shares receivable from such Exercises
based on the adjusted Exercise Price less any Warrant Shares previously received
on account of such Exercises. Any subsequent restatements of the Company’s
financials shall require similar retroactive issuances if the aforementioned
events are subsequently deemed to have occurred. The Company shall provide
written notice to the Holder no later than 1 Business Day following the
Company’s filing of the applicable periodic report with the Commission,
indicating therein the new Exercise Price, the increased number of shares
represented by the Warrant, and the revenue and EBITDA for the applicable
Milestone Period. In the event that there is an adjustment to the Exercise Price
pursuant to any other provision under this Warrant during the Interim Period,
the Exercise Price shall be the lower of (i) the Exercise Price as adjusted
pursuant to the other provisions of this Warrant and (ii) the new Exercise Price
as determined hereunder. Notwithstanding anything herein to the contrary, (i)
the provision shall only have the effect of reducing the Exercise Price and (ii)
each adjustment shall be permanent notwithstanding future Revenue or the
achievement of any other milestones and cumulative with any other adjustments
hereunder.

                    (h)      Adjustments to Exercise Price During Major
Announcements.

Notwithstanding anything contained in this Debenture to the contrary, in the
event the Company makes any public announcement (the date of such announcement
is hereinafter referred to as the “Announcement Date”) anytime during the period
beginning five (5) Business Days before any Milestone Adjustment Date and ending
five (5) Business Days after such Milestone Adjustment Date (the “Protected
Period”), then the “Milestone Adjustment Price” for such Milestone Adjustment
shall equal the lesser of (X) the Milestone Adjustment Price as determined
pursuant to Section 5(h) above, (Y) the Market Price as determined on the
Trading Day immediately preceding the Announcement Date and (Z) the Market Price
as determined on the date that is ten (10) Trading Days after the Announcement
Date.

                    (i)      Subdivision or Combination of Common Stock. If the
Company at any time subdivides (by any stock split, stock dividend,
recapitalization, reorganization, reclassification or otherwise) the shares of
Common Stock acquirable hereunder into a greater number of shares, then, after
the date of record for effecting such subdivision, the Exercise Price in effect
immediately prior to such subdivision will be proportionately reduced and the
number of shares represented by this Warrant shall proportionally increase. If
the Company at any time combines (by reverse stock split, recapitalization,
reorganization, reclassification or otherwise) the shares of Common Stock
acquirable hereunder into a smaller number of shares, then, after the date of
record for effecting such combination, the Exercise Price in effect immediately
prior to such combination will be proportionately increased and the number of
shares represented by this Warrant shall proportionally decrease.

                    (j)      Voluntary Adjustment By Company. The Company may at
any time during the term of this Warrant reduce the then current Exercise Price
to any amount and for any period of time deemed appropriate by the Board of
Directors of the Company (a “Voluntary Adjustment”).

14

--------------------------------------------------------------------------------

                    (k)      Adjustment to Number of Shares. In the event of any
adjustment to the Exercise Price pursuant to the terms of this Warrant,
including but not limited to any Subsequent Issuance Adjustment any Subsequent
Rights Offering Adjustment, or any Voluntary Adjustment, the number of Warrant
Shares issuable upon Exercise of this Warrant shall be increased such that the
aggregate Exercise Price payable in a full Cash Exercise hereunder, after taking
into account the decrease in the Exercise Price, shall be equal to the aggregate
Exercise Price payable in a full Cash Exercise prior to such adjustment, and the
number of Warrant Shares issuable in a Cashless Exercise shall be increased
accordingly.

                    (l)      Notice of Adjustments; Notice Failure Adjustment.
The Company shall notify the Holder in writing, no later than one (1) Business
Day following any Dilutive Issuance, indicating therein the applicable issuance
price, or applicable reset price, exchange price, conversion price, exercise
price and other pricing terms (such notice, the “Dilutive Issuance Notice”). In
the event that the Company fails to provide the Holder with an Exercise Price
Adjustment Notice within five (5) Business Days of any Dilutive Issuance (the
“Dilutive Issuance Notice Deadline”), the Exercise Price shall be permanently
reduced (but not increased) on the Dilutive Issuance Notice Deadline, and on the
same day of each calendar month thereafter until such notice is given (each, a
“Notice Failure Adjustment Date”), or in each case if not a business day, then
on the next business day (each, a “Notice Failure Adjustment”) to a price equal
to the lesser of (a) the Exercise Price then in effect or (b) 100% of the VWAP
for five (5) trading day period immediately preceding the applicable Notice
Failure Adjustment Date (collectively, the “Notice Failure Adjustment Price”).

                    Whenever the Exercise Price is required to be adjusted
pursuant to the terms of this Warrant, the Company shall within Five (5)
Business Days mail to the Holder a notice (a “Exercise Price Adjustment Notice”)
setting forth the new Exercise Price and specifying the new number of shares
into which the Warrant is convertible after such adjustment and setting forth a
statement of the facts requiring such adjustment. The Company shall, upon the
written request at any time of the Holder, furnish to such Holder a like Warrant
setting forth (i) such adjustment or readjustment, (ii) the Exercise Price at
the time in effect and (iii) the number of shares of Common Stock and the
amount, if any, of other securities or property which at the time would be
received upon Exercise of the Warrant, following delivery of the original
Warrant to the Company for exchange. If the Company issues Variable Equity
Securities (as defined in the Securities Purchase Agreement), despite the
prohibition thereon in the Securities Purchase Agreement, the Company shall be
deemed to have issued Common Stock or Common Stock Equivalents at the lowest
possible conversion or exercise price at which such securities may be converted
or exercised. For purposes of clarification, whether or not the Corporation
provides an Exercise Price Adjustment Notice pursuant to this Section 5(l), upon
the occurrence of any event that leads to an adjustment of the Exercise Price,
the Holders are entitled to receive an Exercise Price and a number of Exercise
Shares based upon the new Exercise Price, as adjusted, for exercises occurring
on or after the date of such adjustment, regardless of whether a Holder
accurately refers to the adjusted Exercise Price in the Notice of Exercise.

                    (m)      Notice to Allow Exercise by Holder. If (A) the
Company shall declare a dividend (or any other distribution in whatever form) on
the Common Stock; (B) the

15

--------------------------------------------------------------------------------

Company shall declare a special nonrecurring cash dividend on or a redemption of
the Common Stock; (C) the Company shall authorize the granting to all holders of
the Common Stock rights or warrants to subscribe for or purchase any shares of
capital stock of any class or of any rights; (D) the approval of any
stockholders of the Company shall be required in connection with any
reclassification of the Common Stock, any consolidation or merger to which the
Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, of any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property; (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company; then, in each case, the Company shall cause to be
mailed to the Holder at its last address as it shall appear upon the Warrant
Register of the Company, at least 20 calendar days prior to the applicable
record or effective date hereinafter specified, a notice stating (x) the date on
which a record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of the Common Stock of record to be entitled to such
dividend, distributions, redemption, rights or warrants are to be determined or
(y) the date on which such reclassification, consolidation, merger, sale,
transfer or share exchange is expected to become effective or close, and the
date as of which it is expected that holders of the Common Stock of record shall
be entitled to exchange their shares of the Common Stock for securities, cash or
other property deliverable upon such reclassification, consolidation, merger,
sale, transfer or share exchange; provided that the failure to mail such notice
or any defect therein or in the mailing thereof shall not affect the validity of
the corporate action required to be specified in such notice. The Holder is
entitled to exercise this Warrant during the period commencing on the date of
such notice to the effective date of the event triggering such notice.

                    (n)      Purchase Rights. In addition to any other
adjustments described herein, if at any time the Company grants, issues or sells
any Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
shares of Common Stock (the “Purchase Rights”), then the Holder will be entitled
to acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
proportionate number of shares of Common Stock acquirable upon complete exercise
of this Warrant (without regard to any limitations on the exercise of this
Warrant) immediately before the date on which a record is taken for the grant,
issuance or sale of such Purchase Rights, or, if no such record is taken, the
date as of which the record holders of shares of Common Stock are to be
determined for the grant, issue or sale of such Purchase Rights.

          6.      Fractional Interests.

          No fractional shares or scrip representing fractional shares shall be
issuable upon the Exercise of this Warrant, but on Exercise of this Warrant,
Holder may purchase only a whole number of shares of Common Stock. If, on
Exercise of this Warrant, Holder would be entitled to a fractional share of
Common Stock or a right to acquire a fractional share of Common Stock, such
fractional share shall be disregarded and the number of shares of Common Stock
issuable upon Exercise shall be the next closest number of whole shares.

16

--------------------------------------------------------------------------------

          7.      Reservation of Shares.

          From and after the date hereof, the Company shall at all times reserve
for issuance such number of authorized and unissued shares of Common Stock (or
other securities substituted therefor as herein above provided) equal to 125%
(the “Minimum Warrant Share Reservation Amount”) of such number as shall be
sufficient for the Exercise of this Warrant and payment of the Exercise Price in
full without regard to any Beneficial Ownership Limitation. If at any time the
number of shares of Common Stock authorized and reserved for issuance is below
125% of the number of shares sufficient for the Exercise of this Warrant (a
“Share Authorization Failure”)(based on the Exercise Price in effect from time
to time), the Company will promptly take all corporate action necessary to
authorize and reserve a sufficient number of shares, including, without
limitation, calling a special meeting of stockholders to authorize additional
shares to meet the Company's obligations under this Section 7, in the case of an
insufficient number of authorized shares, and using its best efforts to obtain
stockholder approval of an increase in such authorized number of shares such
that the number of shares authorized and reserved for the Exercise of this
Warrant shall exceed the Minimum Warrant Share Reservation Amount. The Company
covenants and agrees that upon the Exercise of this Warrant, all shares of
Common Stock issuable upon such Exercise shall be duly and validly issued, fully
paid, nonassessable and not subject to liens, claims, preemptive rights, rights
of first refusal or similar rights of any person or entity.

          8.      Restrictions on Transfer.

                    (a)      Registration or Exemption Required. This Warrant
has been issued in a transaction exempt from the registration requirements of
the Act by virtue of Regulation D and exempt from state registration under
applicable state laws. The Warrant and the Common Stock issuable upon the
Exercise of this Warrant may not be transferred, sold or assigned except
pursuant to an effective registration statement or an exemption to the
registration requirements of the Act and applicable state laws.

                    (b)      Assignment. If Holder can provide the Company with
reasonably satisfactory evidence that the conditions of (a) above regarding
registration or exemption have been satisfied, Holder may sell, transfer,
assign, pledge or otherwise dispose of this Warrant, in whole or in part. Holder
shall deliver a written notice to Company, substantially in the form of the
Assignment attached hereto as Exhibit B, indicating the person or persons to
whom the Warrant shall be assigned and the respective number of warrants to be
assigned to each assignee. The Company shall effect the assignment within ten
(10) days of receipt of such notice, and shall deliver to the assignee(s)
designated by Holder a Warrant or Warrants of like tenor and terms for the
appropriate number of shares.

          9.      Noncircumvention. The Company hereby covenants and agrees that
the Company will not, by amendment of its Certificate of Incorporation, Bylaws
or through any reorganization, transfer of assets, consolidation, merger, scheme
of arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all the
provisions of this Warrant and take all action as may be required

17

--------------------------------------------------------------------------------

to protect the rights of the Holder. Without limiting the generality of the
foregoing, the Company (i) shall not increase the par value of any shares of
Common Stock receivable upon the exercise of this Warrant above the Exercise
Price then in effect, and (ii) shall take all such actions as may be necessary
or appropriate in order that the Company may validly and legally issue fully
paid and nonassessable shares of Common Stock upon the exercise of this Warrant.

          10.      Rights Upon Major Transaction or Change of Entity
Transaction.

(a)      Definitions. For purposes hereof,

          “Change of Entity Transaction” means (i) a consolidation, merger,
exchange of shares, recapitalization, reorganization, business combination or
other similar event, (A) following which the holders of Common Stock immediately
preceding such consolidation, merger, combination or event either (1) no longer
hold a majority of the shares of Common Stock of the Company or (2) no longer
have the ability to elect the board of directors of the Company or (B) as a
result of which shares of Common Stock shall be changed into (or the shares of
Common Stock become entitled to receive) the same or a different number of
shares of the same or another class or classes of stock or securities of the
Company or another entity.

          “Sufficient Trading Characteristics” shall mean that the average daily
dollar trading volume of the common stock of such entity on its primary exchange
or market is equal to or in excess of $100,000 for the 90th through the 31st day
prior to the public announcement of such transaction.

          “Permissible Change of Entity Transaction” shall mean a Change of
Entity Transaction where the Successor Entity (as defined below) (A) is a
publicly traded Company whose common stock is quoted on or listed for trading on
an Eligible Market, (B) has Sufficient Trading Characteristics (as defined
above) and (C) meets the Assumption Requirements (as required in Section 10(b)
below).

          “Eligible Market” means the over the counter Bulletin Board
(“OTC-BB”), the New York Stock Exchange, Inc., the NASDAQ Capital Market, the
NASDAQ Global Market, the NASDAQ Global Select Market or the American Stock
Exchange.

          “Impermissible Change of Entity Transaction” shall mean a Change of
Entity Transaction which does not qualify as a Permissible Change of Entity
Transaction.

          “ Major Transaction” means

          (i)      an Impermissible Change of Entity Transaction; and

18

--------------------------------------------------------------------------------

          (ii)      the sale or transfer of more than 40%, in the aggregate, of
the properties or assets of the Company to another Person or Persons in one or a
series of related transactions in any rolling 12 month period (an “Asset Sale”);
and

          (iii)      a purchase, tender or exchange offer made to and accepted
by the holders of more than the 50% of the outstanding shares of Common Stock.

                    (b)      Assumption Upon Change of Entity Transaction. The
Company shall not, so long as any portion of this Warrant remains outstanding,
enter into or be party to a Change of Entity Transaction unless any Person
purchasing the Company’s assets or Common Stock, or any successor entity
resulting from such Change of Entity Transaction (in each case, an “Successor
Entity”), assumes (an “Assumption”) in writing all of the obligations of the
Company under this Warrant in accordance with the provisions of this Section
10(b) pursuant to written agreements in form and substance satisfactory to the
Required Warrant Holders (as defined below) and approved by the Required Warrant
Holders prior to such Change of Entity Transaction, including agreements to
deliver to each holder of Warrants in exchange for such Warrants a security of
the Successor Entity evidenced by a written instrument substantially similar in
form and substance to this Warrant, including, without limitation, having an
exercise price equal to the Exercise Price of this Warrant, having similar
exercise rights as this Warrant (including but not limited to similar exercise
price adjustment provisions), and reasonably satisfactory to the Required
Warrant Holders. Upon the occurrence of any Change of Entity Transaction, the
Successor Entity shall succeed to, and be substituted for (so that from and
after the date of such Change of Entity Transaction, the provisions of this
Warrant referring to the “Company” shall refer instead to the Successor Entity),
and may exercise every right and power of the Company and shall assume all of
the obligations of the Company under the Warrant with the same effect as if such
Successor Entity had been named as the Company herein. Upon consummation of a
Change of Entity Transaction, the Successor Entity shall deliver to the Holder
confirmation that there shall be issued upon exercise or redemption of the
Warrant at any time after the consummation of the Change of Entity Transaction,
in lieu of the shares of Common Stock (or other securities, cash, assets or
other property) issuable upon the exercise of this Warrant prior to such Change
of Entity Transaction, such shares of common stock (or their equivalent) of the
Successor Entity, as adjusted in accordance with the provisions of this Warrant.
The provisions of this Section shall apply similarly and equally to successive
Change of Entity Transactions and shall be applied without regard to any
limitations on the exercise of the Warrant. The requirements of this Section
10(b) are referred to herein as the “Assumption Requirements.”

          For purposes hereof, “Required Warrant Holders” shall mean the Holders
of greater than seventy five percent (75%) of the then outstanding Warrants
(determined by the number of unexercised underlying shares).

                    (c)      Notice of Major Transaction; Redemption Right Upon
Major Transaction. At least thirty (30) days prior to the consummation of a
Major Transaction, but not prior to the public announcement of such transaction,
the Company shall deliver written notice

19

--------------------------------------------------------------------------------

thereof to the Holder (a “Major Transaction Notice”), which notice shall specify
the nature and terms of the proposed transaction and nature of the Successor
Entity (if any).

                    (d)      Redemption Right Upon Major Transaction. At any
time during the period beginning after the Holder's receipt of a Major
Transaction Notice and ending on the Trading Day immediately prior to the
consummation of such Major Transaction, the Holder may require the Company to
redeem all or any portion of the Holder’s Warrant by delivering written notice
thereof (“Major Transaction Redemption Notice”) to the Company, which Major
Transaction Redemption Notice shall indicate the number of Warrant Shares of its
Warrant (the “Redemption Warrant Amount”) that the Holder is electing to be
redeemed.

          The portion of this Warrant subject to redemption pursuant to this
Section 10(d) shall be redeemed by the Company in cash at a price equal to 100%
of the greater of (i) the Black Scholes value (as defined below) of the
remaining outstanding portion of the Warrant to be redeemed on the date the
Major Transaction is consummated calculated using the Black Scholes Option
Pricing Model and (ii) the Black-Scholes value of the remaining unexercised
portion of this Warrant to be redeemed on the Trading Day immediately preceding
the date that the Major Transaction Redemption Price (as defined below) is paid
to the Holder (the greater of which is referred to as the “Major Transaction
Redemption Price”). For purposes hereof, the “Black-Scholes” value of a Warrant
shall be determined by use of the Black Scholes Option Pricing Model reflecting
(A) a risk-free interest rate corresponding to the U.S. Treasury rate for a
period equal to the remaining term of this Warrant as of such date of request
and (B) an expected volatility equal to the greater of 100% and the 100 day
volatility obtained from the HVT function on Bloomberg.

                    (e)      Escrow; Payment of Major Transaction Redemption
Price. The Company shall not effect a Major Transaction unless it shall first
place, or shall cause the Successor Entity to place, into an escrow account with
an independent escrow agent, prior to or concurrently with the closing date of
the Major Transaction (the “Major Transaction Escrow Deadline”), an amount equal
to the Major Transaction Redemption Price. Concurrently upon closing of any
Major Transaction, the Company shall pay or shall instruct the escrow agent to
pay the Major Transaction Redemption Price to the Holder, which payment shall
constitute a Redemption Upon Major Transaction of the Warrants.

                    (f)      Injunction. In the event that the Company attempts
to consummate a Major Transaction without placing the Major Transaction
Redemption Price in escrow in accordance with subsection (e) above or without
payment of the Major Transaction Redemption Price to the Holder upon
consummation of such Major Transaction, the Buyer shall have the right to apply
for an injunction in any state or federal courts sitting in the City of New
York, borough of Manhattan to prevent the closing of such Major Transaction
until the Major Transaction Redemption Price is paid to the Holder, in full.

                    (g)      Mechanics of Redemptions Upon Major Transactions.

          Redemptions required by this Section 10 shall be made in accordance
with the provisions of Section 12. Notwithstanding anything to the contrary in
this Section 10, until the Major Transaction Redemption Price is paid in full,
the portion of the Warrant

20

--------------------------------------------------------------------------------

submitted for redemption under this Section may be converted, in whole or in
part, by the Holder into shares of Common Stock, or in the event the Exercise
Date is after the consummation of a Major Transaction, into shares of common
stock (or their equivalent) of the Successor Entity pursuant to Section 10(b).
Unless otherwise indicated by the Holder in the applicable Notice of Exercise,
any amount of this Warrant exercised during the period from the date of the
Major Transaction Redemption Notice until the date the Major Transaction
Redemption Price is paid in full shall be considered to be an exercise (instead
of a Redemption) of a portion of the Warrant that would have been subject to
such Redemption, and any amounts of this Warrant exercised from time to time
during such period shall exercised in full into Common Stock at the Exercise
Price then in effect, and the number of shares of this Warrant so exercised into
Common Stock shall be deducted from the number of Warrants that are subject to
redemption hereunder. The parties hereto agree that in the event of the
Company's redemption of any portion of the Warrant under this Section 10(d), the
Holder's damages would be uncertain and difficult to estimate because of the
parties' inability to predict future interest rates and the uncertainty of the
availability of a suitable substitute investment opportunity for the Holder.
Accordingly, any redemption premium due under this Section 10 is intended by the
parties to be, and shall be deemed, a reasonable estimate of the Holder's actual
loss of its investment opportunity and not as a penalty.

          11.      Default and Redemption.

                    (a)      Events of Default. Each of the following events
which occur while any Warrants are outstanding shall be considered to be an
“Event of Default”:

                              (i)      Failure To File and Pursue Registration.
An Event of Default occurs under Section 10(c) of the Debentures, with respect
to any Warrant Shares (a “Registration Default”);

                              (ii)      Failure To Authorize and Reserve Common
Stock. A Share Authorization Failure occurs under Section 7 hereof, and such
Share Authorization Failure remains uncured for a period of more than twenty
(20) days. (a “Share Reservation Default”);

                              (iii)      Failure To Deliver Common Stock. A
Warrant Shares Delivery Failure (as defined above) occurs and remains uncured
for a period of more than twenty (20) days.

                              (iv)      Legend Removal Failure. A Legend Removal
Failure occurs and remains uncured for a period of twenty (20) days, where a
“Legend Removal Failure” shall be deemed to have occurred if the Company fails
to issue Exercise Shares without a restrictive legend, when and as required
under Section 2(g)(ii) hereof or under Section 6 of the Securities Purchase
Agreement.

                              (v)      Corporate Existence; Major Transaction.
The Company has effected a Major Transaction without paying the Major
Transaction Redemption Price to the Holder pursuant to Section 10(d) or, if the
Holder did not elect a Redemption Upon Major

21

--------------------------------------------------------------------------------

Transaction, the Company has failed to meet the Assumption Requirements of
Section 10(b) prior to effecting a Major Transaction.

                              (vi)      Failure to Adjust Exercise Price;
Failure to Comply With Dispute Resolution Procedures. The Company shall have
failed to comply in good faith with the Dispute Resolution Procedures (as
defined herein) or shall have failed to adjust the Exercise Price as required
under Section 5(e) following a Dilutive Issuance, or otherwise (after any
applicable Dispute Resolution Procedure required herein), and such failure
continues for ten (10) Business Days after the Holder provides written notice to
the Company that such performance by the Company is past due.

                    (b)      Mandatory Redemption; Certain Adjustments on
Default.

                              (i)      Mandatory Redemption Amount. If any
Events of Default shall occur and any such Event of Default continues for an
additional ten (10) Business Days after the Holder provides written notice to
the Company that an Event of Default has occurred and specifying the factual
basis therefor, then thereafter, unless waived by the Holder, upon the
occurrence and during the continuation of any Event of Default, at the option of
the Holder, such option exercisable through the delivery of written notice to
the Company by such Holder (the “Default Notice”), the outstanding amount of
this Warrant shall be immediately redeemed by the Company and the Company shall
pay to the Holder (a “Mandatory Redemption”) an amount (the “Mandatory
Redemption Amount” or the “Default Amount”) equal to 100% of the greater of (i)
the Black-Scholes value of the remaining unexercised portion of this Warrant on
the date of such Default Notice and (2) the Black-Scholes value of the remaining
unexercised portion of this Warrant on the Trading Day immediately preceding the
date that the Mandatory Redemption Amount is paid to the Holder.

                              The Mandatory Redemption Amount shall be payable,
in cash or cash equivalent, within five (5) business days of the Date of the
applicable Default Notice (the “Default Amount Due Date”). If the Company fails
to pay the Mandatory Redemption Amount within thirty (30) days of the Default
Amount Due Date, then (A) the Exercise Price shall be permanently decreased (but
not increased) on the first Trading Day of each calendar month thereafter (each
a “Default Adjustment Date”) until the Default Amount is paid in full, to a
price equal to the lesser of (i) the Exercise Price then in effect, or (ii) the
lowest Market Price that has occurred on any Default Adjustment Date since the
date that the Event of Default began. Notwithstanding the occurrence of an Event
of Default, Failure Payments and any other Required Cash Payments (as defined in
the Securities Purchase Agreement) shall continue to accrue. On the date that is
five (5) Business Days after the Company’s receipt of the Holder’s Default
Notice, the Default Amount, together with all other amounts payable hereunder,
shall immediately become due and payable, all without demand, presentment or
notice, all of which hereby are expressly waived, together with all costs,
including, without limitation, legal fees and expenses, of collection, and the
Holder shall be entitled to exercise all other rights and remedies available at
law or in equity, and (B) .

                              If the Company fails to pay the Default Amount
within the (10)Business Days of written notice that such amount is due and
payable (the “Default Amount Due Date”),

22

--------------------------------------------------------------------------------

then interest shall accrue thereon at a rate of eighteen percent (18%) per
annum, compounded monthly (or the maximum amount allowed by applicable law,
whichever is less), and the Holder shall have the right at any time, so long as
the Company remains in default (and so long and to the extent that there are
sufficient authorized shares), to require the Company, upon written notice
(“Default Exercise Notice”) (which may be given one or more times, from time to
time anytime after the Default Amount Due Date), to immediately issue (a
“Default Exercise”), in lieu of all or any specified portion (the “Specified
Portion”) of the unpaid portion (the “Unpaid Portion”) of the Default Amount, a
number (the “Default Share Amount”) of shares (the “Default Shares”) of Common
Stock, subject to the Beneficial Ownership Limitation, equal to the Specified
Portion of the Default Amount divided by the Exercise Price in effect on the
date such shares are issued to the Holder, PROVIDED THAT, the Holder may require
that such payment of shares be made in one or more installments at such time and
in such amounts as Holder chooses. The Default shares are due within five (5)
Business Days of the date that the Holder delivers a Default Exercise Notice to
the Company (the “Default Share Delivery Deadline”).

          Upon a Default Exercise, the Company shall be required to deliver a
number of Common Shares to the Holder equal to the applicable Default Share
Amount (as described above).

                    If the Company is unable to redeem all of the Warrants
submitted for redemption, the Company shall redeem a pro rata amount from each
Holder based on the number of Warrants submitted for redemption by such Holder
relative to the total number of Warrants submitted for redemption by all
Holders.

                    The Holder shall not be entitled to receive Default Shares
on a given date if and to the extent that such issuance would cause the
Beneficial Ownership Limitation then in effect to be exceeded. If and to the
extent that the issuance of Default Shares with respect to a given Specified
Portion would result in the a violation of the Beneficial Ownership Limitation,
then that particular Specified Portion shall be automatically reduced to a value
that would cause the number of Default Shares to be issued to equal the Maximum
Percentage, and the amount of such reduction shall be added back to the Unpaid
Portion of the Default Amount.

                          (ii)      Liquidated Damages. The parties hereto
acknowledge and agree that the sums payable as liquidated damages or pursuant to
a Mandatory Redemption shall give rise to liquidated damages and not penalties.
The parties further acknowledge that (i) the amount of loss or damages likely to
be incurred by the Holder is incapable or is difficult to precisely estimate,
(ii) the amounts specified bear a reasonable proportion and are not plainly or
grossly disproportionate to the probable loss likely to be incurred by the
Investor, and (iii) the parties are sophisticated business parties and have been
represented by sophisticated and able legal and financial counsel and negotiated
this Agreement at arm’s length.

          The Default Amount, together with all other amounts payable hereunder,
shall immediately become due and payable, all without demand, presentment or
notice, all of which hereby are expressly waived, together with all costs,
including, without limitation,

23

--------------------------------------------------------------------------------

legal fees and expenses, of collection, and the Holder shall be entitled to
Exercise all other rights and remedies available at law or in equity.

                    (c)      Redemption by Other Holders. Upon the Company's
receipt of notice from any of the holders for redemption or repayment of other
Warrants that were issued pursuant to the Securities Purchase Agreement (the
“Other Warrants”) as a result of an event or occurrence of an Event of Default
or a Major Transaction (each, an “Other Redemption Notice”), the Company shall
immediately, but no later than one (1) Business Day of its receipt thereof,
forward to the Holder by facsimile a copy of such notice. If the Company
receives a Redemption Notice and one or more Other Redemption Notices, during
the seven (7) Business Day period beginning on and including the date which is
three (3) Business Days prior to the Company's receipt of the Holder's
Redemption Notice and ending on and including the date which is three (3)
Business Days after the Company's receipt of the Holder's Redemption Notice and
the Company is unable to redeem all amounts designated in such Redemption Notice
and such Other Redemption Notices received during such seven (7) Business Day
period, then the Company shall redeem a pro rata amount from each holder of the
Warrants (including the Holder) based on the number of Warrants submitted for
redemption pursuant to such Redemption Notice and such Other Redemption Notices
received by the Company during such seven (7) Business Day period.

                    (d)      Posting of Bond. In the event that any Event of
Default occurs hereunder or any Event of Default occurs under any of the
Transaction Documents, the Company may not raise as a legal defense (in any
Lawsuit, as defined below, or otherwise) or justification to such Event of
Default any claim that such Holder or any one associated or affiliated with such
Holder has been engaged in any violation of law, unless the Company has posted a
surety bond (a “Surety Bond”) for the benefit of such Holder in the amount of
130% of the aggregate Surety Bond Value (as defined below) of all of the
Holder’s Debentures and Warrants (the “Bond Amount”), which Surety Bond shall
remain in effect until the completion of litigation of the dispute and the
proceeds of which shall be payable to such Holder to the extent Holder obtains
judgment.

          For purposes hereof, a “Lawsuit” shall mean any lawsuit, arbitration
or other dispute resolution filed by either party herein pertaining to any of
the Transaction Documents.

          “Surety Bond Value,” for the Warrants shall mean 130% of the of the
Black-Scholes value of the remaining unexercised portion of this Warrant on the
Trading Day immediately preceding the date that such bond goes into effect) and
“Surety Bond Value” for the Debentures shall have the meaning ascribed to it in
the Debenture.

               (e)      Injunction and Posting of Bond. In the event that the
Event of Default referred to in subsection (d) above pertains to the Company’s
failure to deliver unlegended shares of Common Stock to the Holder pursuant to a
Warrant Exercise, legend removal request, or otherwise, the Company may not
refuse such unlegended share delivery based on any claim that such Holder or any
one associated or affiliated with such Holder has been engaged in any violation
of law, unless an injunction from a court, on prior notice to Holder,
restraining and or enjoining Exercise of all or part of said Warrant shall have
been sought and obtained by the Company and the Company has posted a Surety Bond
for the

24

--------------------------------------------------------------------------------

benefit of such Holder in the amount of the Bond Amount (as described above),
which Surety Bond shall remain in effect until the completion of litigation of
the dispute and the proceeds of which shall be payable to such Holder to the
extent Holder obtains judgment.

                    (f)      Remedies, Other Obligations, Breaches and
Injunctive Relief. The remedies provided in this Warrant shall be cumulative and
in addition to all other remedies available under this Warrant and the other
Transaction Documents, at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
right of the Holder to pursue actual damages for any failure by the Company to
comply with the terms of this Warrant. The Company acknowledges that a breach by
it of its obligations hereunder could cause irreparable harm to the Holder and
that the remedy at law for any such breach may be inadequate. The Company
therefore agrees that, in the event of any such breach or threatened breach, the
holder of this Warrant could seek, in addition to all other available remedies,
an injunction restraining any breach.

          12.      Holder’s Redemptions.

                    (a)      Mechanics of Holder’s Redemptions. In the event
that the Holder has sent a Major Transaction Redemption Notice to the Company
pursuant to Section 10(d) or a Default Notice pursuant to Section 11(b)(i),
respectively (each, a “Redemption Notice”), the Holder shall promptly submit
this Warrant to the Company (if delivery of the original Warrant is required
pursuant to Section 2(l). In the event of a redemption of less than all of the
outstanding portion of this Warrant, the Company shall promptly cause to be
issued and delivered to the Holder a new Warrant representing the outstanding
number of underlying Warrant Shares which have not been redeemed. In the event
that the Company does not pay the applicable Redemption Price to the Holder
within the time period required, at any time thereafter and until the Company
pays such unpaid Redemption Price in full, the Holder shall have the option, in
lieu of redemption, to require the Company to promptly return to the Holder all
or any portion of this Warrant that was submitted for redemption and for which
the applicable Major Transaction Redemption Price (together with any late
charges thereon) has not been paid. Upon the Company's receipt of such notice,
(x) the applicable Redemption Notice shall be null and void with respect to such
Redemption Share Amount, (y) the Company shall immediately return this Warrant,
or issue a new Warrant to the Holder representing the portion of this Warrant
that was submitted for redemption. The Holder's delivery of a notice voiding a
Redemption Notice and exercise of its rights following such notice shall not
affect the Company's obligations to make any payments of Failure Payments which
have accrued prior to the date of such notice with respect to the Warrant
subject to such notice.

                    (b)      Warrants Detachable. The Warrants constitute a
separate, detachable security from the Debentures. In the event of any
redemption of the Debentures, in whole or in part, by the Company, the Holder
shall retain its outstanding Warrants.

          13.      Remedies, Other Obligations, Breaches and Injunctive Relief.
The remedies provided in this Warrant shall be cumulative and in addition to all
other remedies available under this Warrant and the other Transaction Documents,
at law or in equity (including a decree of specific performance and/or other
injunctive relief), and nothing herein shall limit the right of the Holder right
to pursue actual damages for any failure by

25

--------------------------------------------------------------------------------

the Company to comply with the terms of this Warrant. The Company acknowledges
that a breach by it of its obligations hereunder could cause irreparable harm to
the Holder and that the remedy at law for any such breach may be inadequate. The
Company therefore agrees that, in the event of any such breach or threatened
breach, the holder of this Warrant could seek, in addition to all other
available remedies, an injunction restraining any breach.

          14.      Dispute Resolution. In the case of a dispute as to the
determination of the Exercise Price or the arithmetic calculation of the number
of Warrant Shares issuable upon any exercise of this Warrant, the Company shall
promptly issue to the Holder the number of Warrant Shares that are not disputed
and resolve such dispute in accordance with this subsection. In the case of a
dispute as to the determination of the closing price or the Volume Weighted
Average Price of the Company’s Common Stock or the arithmetic calculation of the
Exercise Price, Market Price or any Redemption Price, or the determination of
whether or not a Dilutive Issuance or a Milestone Failure has occurred, the
Company shall submit the disputed determinations or arithmetic calculations via
facsimile within two (2) Business Days of receipt, or deemed receipt, of the
Notice of Exercise or Redemption Notice or other event giving rise to such
dispute, as the case may be, to the Holder. If the Holder and the Company are
unable to agree upon such determination or calculation within two (2) Business
Days of such disputed determination or arithmetic calculation being submitted to
the Holder, then the Company shall, within two (2) Business Days submit via
facsimile (i) the disputed determination of the closing price or the Volume
Weighted Average Price of the Company’s Common Stock to an independent,
reputable investment bank selected by the Company and approved by the Holder,
which approval shall not be unreasonably withheld, (ii) the disputed arithmetic
calculation of the Exercise Price, Market Price or any Redemption Price to the
Company’s independent, outside accountant or (iii) the disputed facts regarding
the occurrence of a Dilutive Issuance or Milestone Failure (or any other matter
referred to above that is not expressly designated to the independent investment
bank or the independent outside accountant pursuant to (i) or (ii) immediately
above) to an expert attorney from a nationally recognized outside law firm
(having at least 50 attorneys and having with no prior relationship with the
Company) selected by the Company and approved by the Holder. The Company, at the
Company’s expense, shall cause the investment bank or the accountant, law firm,
or other expert, as the case may be, to perform the determinations or
calculations and notify the Company and the Holder of the results no later than
five (5) Business Days from the time it receives the disputed determinations or
calculations. Such investment bank’s or accountant’s determination or
calculation, as the case may be, shall be binding upon all parties absent
demonstrable error (collectively, the “Dispute Resolution Procedures”).

          15.      Benefits of this Warrant.

          Nothing in this Warrant shall be construed to confer upon any person
other than the Company and Holder any legal or equitable right, remedy or claim
under this Warrant and this Warrant shall be for the sole and exclusive benefit
of the Company and Holder.

          16.      Governing Law.

26

--------------------------------------------------------------------------------

          All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, borough of Manhattan for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper or is an inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by law. The
parties hereby waive all rights to a trial by jury. If either party shall
commence an action or proceeding to enforce any provisions of this Agreement,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its reasonable attorneys’ fees and other costs and expenses
incurred with the investigation, preparation and prosecution of such action or
proceeding.

          17.      Loss of Warrant.

          Upon receipt by the Company of evidence of the loss, theft,
destruction or mutilation of this Warrant, and (in the case of loss, theft or
destruction) of indemnity or security reasonably satisfactory to the Company,
and upon surrender and cancellation of this Warrant, if mutilated, the Company
shall execute and deliver a new Warrant of like tenor and date.

          18.      Notice or Demands.

     Notices or demands pursuant to this Warrant to be given or made by Holder
to or on the Company shall be sufficiently given or made if sent by certified or
registered mail, return receipt requested, postage prepaid, and addressed, until
another address is designated in writing by the Company, to the address set
forth in Section 2(a) above. Notices or demands pursuant to this Warrant to be
given or made by the Company to or on Holder shall be sufficiently given or made
if sent by certified or registered mail, return receipt requested, postage
prepaid, and addressed, to the address of Holder set forth in the Company’s
records, until another address is designated in writing by Holder.

27

--------------------------------------------------------------------------------

          19.      Amendment. This Warrant may be modified or amended or the
provisions hereof waived with the written consent of the Company and the
Required Warrant Holders.

28

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the undersigned has executed this Warrant as of
the 13th day of June, 2008.

ICP Solar Technologies, Inc.


By: ________________________
Print Name: __________________
Title: ________________________


29

--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF EXERCISE FORM FOR WARRANT

TO: ICP SOLAR TECHNOLOGIES, INC.

          The undersigned hereby irrevocably Exercises the right to purchase
____________ of the shares of Common Stock (the “Common Stock”) of ICP SOLAR
TECHNOLOGIES, INC., a Nevada corporation (the “Company”), evidenced by the
attached warrant (the “Warrant”), and herewith makes payment of the Exercise
price with respect to such shares in full, all in accordance with the conditions
and provisions of said Warrant.

1. The undersigned agrees not to offer, sell, transfer or otherwise dispose of
any of the Common Stock obtained on Exercise of the Warrant, except in
accordance with the provisions of Section 8(a) of the Warrant.

2. The undersigned requests that stock certificates for such shares be issued
free of any restrictive legend, if appropriate, and a warrant representing any
unexercised portion hereof be issued, pursuant to the Warrant in the name of the
undersigned and delivered to the undersigned at the address set forth below:

Dated:________


  Signature     Print Name     Address


 

  NOTICE  

The signature to the foregoing Notice of Exercise Form must correspond to the
name as written upon the face of the attached Warrant in every particular,
without alteration or enlargement or any change whatsoever.

 

30

--------------------------------------------------------------------------------

EXHIBIT B

ASSIGNMENT

(To be executed by the registered holder desiring to transfer the Warrant)

FOR VALUE RECEIVED, the undersigned holder of the attached warrant (the
“Warrant”) hereby sells, assigns and transfers unto the person or persons below
named the right to purchase _______ shares of the Common Stock of ICP SOLAR
TECHNOLOGIES, INC., a Nevada corporation, evidenced by the attached Warrant and
does hereby irrevocably constitute and appoint _______________________ attorney
to transfer the said Warrant on the books of the Company, with full power of
substitution in the premises.

Dated: _____________   Signature


Fill in for new registration of Warrant:                                        
         Name                                                  Address          
Please print name and address of assignee   (including zip code number)  


 

  NOTICE  

The signature to the foregoing Assignment must correspond to the name as written
upon the face of the attached Warrant in every particular, without alteration or
enlargement or any change whatsoever.

 

31

--------------------------------------------------------------------------------

SCHEDULE 5(g)

MILESTONE GOALS

Milestone Date Milestone Goals October 31, 2008



- 2 Quarter Trailing Revenues as reported in the Company’s public filings equal
or exceed $4,000,000

- 2 Quarter Trailing Consolidated EBITDA as reported in the Company’s public
filings equal or exceed $50,000

April 30, 2009



- 4 Quarter Trailing Revenues as reported in the Company’s public filings equal
or exceed $13,000,000

- 4 Quarter Trailing Consolidated EBITDA as reported in the Company’s public
filings equal or exceed $1,100,000

For purposes of the above, the following definitions shall apply:

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person and its Subsidiaries for such period,
plus, without duplication, the sum of the following amounts of such Person and
its Subsidiaries for such period and to the extent deducted in determining
Consolidated Net Income of such Person for such period: (A) Consolidated Net
Interest Expense, (B) income tax expense, (C) depreciation expense, (D)
amortization expense, and (E) any additional non-cash charges including but not
limited to compensation expense and accretion.

“Consolidated Net Income” means, with respect to any Person for any period, the
net income (loss) of such Person and its Subsidiaries for such period,
determined on a consolidated basis and in accordance with GAAP, but excluding
from the determination of Consolidated Net Income (without duplication) (a) any
extraordinary or non recurring gains or losses or gains or losses from
Dispositions, (b) restructuring charges, (c) any tax refunds, net operating
losses or other net tax benefits and (d) effects of discontinued operations.

“Consolidated Net Interest Expense” means, with respect to any Person, for any
period, gross interest expense of such Person and its Subsidiaries for such
period determined on a consolidated basis and in accordance with GAAP (excluding
the interest component of any Capitalized Lease Obligations), less interest
income determined on a consolidated basis and in accordance with GAAP.

32

--------------------------------------------------------------------------------